The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to the instant application field on 08/05/2019.
Claims 1, 14-15 are independent claims, and are amended. 
Claims 1-15 are pending in this application.
This Action has been made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1-15 are directed to methods for generating execution plan, task, and context based on the receiving query, and determining whether the context relating to the processing step to be shared between the threads or not be shared, then assign the thread to the processing cores, and assign tasks to threads, which falls under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding independent claim 1, the claim recites language of: 
“a query reception unit being configured to receive a query to the database; 
a query execution plan generation unit being configured to generate a query execution plan including information representing a processing step necessary for executing the received query and an execution procedure of the processing step; and 
a query execution unit being configured to execute the received query based on the generated query execution plan, in an execution of the accepted query, dynamically generate a task for executing a processing step and execute the dynamically generated task, 
wherein the query execution plan generation unit is configured to execute a context sharing determination processing based on at least one of an inter-thread sharing flag or an execution state of the database management system to determine whether a context relating to the each processing step is to be shared between a plurality of threads or to be not shared between a plurality of threads, and 
wherein the query execution unit being configured to: 
generate a context including information representing an execution state of the task generated in the execution of the accepted query, 
manage the generated context by associating the generated context with a generated task a assigned thread, based on a result of the determination result, 
assign the plurality of threads to a plurality of processor cores in the execution of the accepted query, based on a result of the determination,
in each of the plurality of threads, execute one or more tasks assigned to the thread, respectively, based on the context associated with the thread.” 
In fact, the limitation of “to generate a query execution plan…”; and “…, dynamically generate a task for executing a processing step” and “… to determine whether a context relating to the each processing step is to be shared…”, and “…generate a context …,  manage the generated context …,” and “assign the thread…”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s components, e.g., “a computer” including “one or more processor cores”, etc. That is nothing in the claim limitations preclude the steps for practically process being an abstract idea in the form of metal relationship(s). For example, the “to generate”, “generate”, “to determine”, “to generate”, “to manage”, and “to assign” steps, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. (Analysis under Step 2A, prong One).
*** Similar above analysis to independent claims 14-15, respectively.

Claims 1, and 14-15 are not integrated the judicial exception into a practical application. In particular, the claims only recite additional elements: “a query reception unit”, “a query execution plan generation unit”, “a query execution unit”, “a computer” including “one or more processor cores” for performing the above indicated “to generate”, “generate”, “to determine”, “to generate”, “to manage”, and “to assign” steps that are high-level of the generic computer components for executing at least a generic computer functions.  Such that it amounts no more than mere instructions to apply the exception using theses generic computer components. Next, the additional steps of “to execute the received query”, “to execute a context…” and “execute one or more tasks assigned to the thread…” are mere “apply it” (or an equivalent), see Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014); Mayo Collaborative Servs. V. Prometheus Labs. Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965; and Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983, (see MPEP 2106.05(f)), and the additional step of “to receiving a query to database” represents an insignificant extra solution as additional activity based on the query execution plan for assign tasks with context to threads that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. (Analysis under Step 2A, prong Two)
Independent claims 1, 14-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a query reception unit”, “a query execution plan generation unit”, “a query execution unit”, “a computer” including “one or more processor cores” in performing the “generate”, “generate”, “to determine”, “generate”, “manage”, and “assign” steps which amounts to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Next, the additional steps “to execute the received query” , “to execute a context sharing determination processing…”, and “to execute one or more tasks assigned to the thread…” are mere “apply it” (or an equivalent), see Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014); Mayo Collaborative Servs. V. Prometheus Labs. Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965; and Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983, (see MPEP 2106.05(f)), and the step of “…to receive a query to database” represent an insignificant extra solution because these additional elements/limitations generally describe the data processing is performed on the generating query execution query, determining tasks and contexts, and assigning the tasks to threads. Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Analysis under Step 2B).
For the at least above reasons, independent claims 1, and 14-15 are not patented eligibility.

Claims 2-13 depend on independent claims 1 and 14-15 and include all the limitations of claims 1 and 14-15; and therefore, claims 2-13 recite the same abstract idea (e.g., mental processes) as well.
Regarding dependent claim 2, the claim recites further additional limitation of “to determine …,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s).  That is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional limitations “to determine”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2).
The claim is not integrated the judicial exception into a practical application. In particular, the claim only recites additional element: “the query execution plan generation unit” for performing the above indicated step of “to determine…” that is high-level of the generic computer components for executing at least a generic computer functions.  Such that it amounts no more than mere instructions to apply the exception using theses generic computer components. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the query execution plan generation unit” in performing the “to determine…” step which amounts to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field. Their collective functions merely provide conventional computer implementation.

Regarding dependent claim 3, the claim is not integrated the judicial exception into a practical application. The claim recites “executes the thread” steps in lines 5 and 9, which are mere “apply it” (or an equivalent), see Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014); Mayo Collaborative Servs. V. Prometheus Labs. Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965; and Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983, (see MPEP 2106.05(f)).  Furthermore, the claim recites additional elements of a/the processor cores for performing the above indicated steps of  “is issued”, “to perform”, “to resume”, “is completed”, “is completed” that is high-level of the generic computer components for executing at least a generic computer functions. Such that it amounts no more than mere instructions to apply the exception using theses generic computer components. Next, the steps of “is issued”, “to perform”, “to resume”, “is completed” represent an insignificant extra solution as additional activity based on the execution of another executable tasks after issuance of a data read request that do not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a/the processor cores in performing the is issued”, “to perform”, “to resume”, and “is completed” steps which amounts to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Furthermore, the claim recites “executes the thread” steps in lines 5 and 9, which are mere “apply it” (or an equivalent), see Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014); Mayo Collaborative Servs. V. Prometheus Labs. Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965; and Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983, (see MPEP 2106.05(f)).  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
	
Regarding dependent claim 4, the claim recites further additional limitation of “assigned”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). There is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional limitation “assigned”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas.  Furthermore, the additional limitation “processor cores” are generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claims 5 and 6, the claims recite further additional limitation of “to determine… and determine…” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). There is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional limitation “to determine… and determine”, in the context of this claim, encompass in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2), part III). 
The claim is not integrated the judicial exception into a practical application. In particular, the claim only recites additional element: “the query execution plan generation unit” for performing the above indicated steps of “to determine…and determine…” that is high-level of the generic computer components for executing at least a generic computer functions.  Such that it amounts no more than mere instructions to apply the exception using theses generic computer components. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the query execution plan generation unit” in performing the “to determine…and determine…” steps which amounts to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Their collective functions merely provide conventional computer implementation.

Regarding dependent claim 7, the claim recites further additional limitation of “…in a case where a number of contexts available to one thread is below a predetermined number, the query execution unit is configured to use a context available to another thread for a task assigned to the one thread”, which is further a definition. 
Furthermore, the claim is not integrated the judicial exception into a practical application. In particular, the claim only recites additional element: “the query execution unit” for performing the above indicated steps of “to use a context…” that is high-level of the generic computer components for executing at least a generic computer functions.  Such that it amounts no more than mere instructions to apply the exception using theses generic computer components. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the query execution unit” in performing the “to use a context…” step which amounts to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field. Their collective functions merely provide conventional computer implementation.

Regarding dependent claim 8, the claim recites further additional limitations of
“… to change a context…” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). There is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional limitation “to change”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04). 
Furthermore, the claim is not integrated the judicial exception into a practical application. In particular, the claim only recites additional element: “the query execution unit” for performing the above indicated steps of “to change a context…” that is high-level of the generic computer components for executing at least a generic computer functions.  Such that it amounts no more than mere instructions to apply the exception using theses generic computer components. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the query execution unit” in performing the “to change a context…” step which amounts to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field. Their collective functions merely provide conventional computer implementation.

Regarding dependent claim 9, the claim is not integrated the judicial exception into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites additional limitation of “wherein a predetermined state of an execution state of the plurality of threads is a state where a difference in the numbers of available contexts between threads has become greater than or equal to a predetermined number”, which do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Hence, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claims 10-12, the claims recite further additional limitations of “… to determine… is determined… is determined…” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). There is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional steps of “… to determine… is determined… is determined…”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2), part III). 
Furthermore, the claim is not integrated the judicial exception into a practical application. In particular, the claim only recites additional element: “the query execution unit” for performing the above indicated steps of “… to determine… is determined… is determined…” that is high-level of the generic computer components for executing at least a generic computer functions.  Such that it amounts no more than mere instructions to apply the exception using theses generic computer components. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the query execution unit” in performing the steps of “… to determine… is determined… is determined…” which amounts to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Their collective functions merely provide conventional computer implementation.

Regarding dependent claim 13, the claim recites further additional limitations of
“… to change a context…” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). There is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional step of “to change”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04). 
Furthermore, the claim is not integrated the judicial exception into a practical application. In particular, the claim only recites additional element: “the query execution unit” for performing the above indicated step of “… to change a context…” that is high-level of the generic computer components for executing at least a generic computer functions.  Such that it amounts no more than mere instructions to apply the exception using theses generic computer components. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the query execution unit” in performing the step of “… to change a context…” which amounts to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
For at least above reasons, claims 1-15 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Response to Arguments
Referring to Double Patenting rejections, the rejections have been withdrawn in view of the approved Terminal Disclaimer on 07/18/2022.
Referring to claim rejections under 35 U.S.C. 101, the Applicant’s arguments (see Remarks pages 12-13) have been fully considered, but are not persuasive because, even though the independent claims are amended, the amended claim only recites that the “determination processing” is “based on at least one of an inter-thread sharing flag or an execution state of the database management system”. Reviewing the specification (pars. [0155]-[0157]), this still seems a mentally practicable evaluation. The “inter-thread sharing flag” may be a closer call depending on where/how that flag is set; but the “execution state” of the DBMS seems to be something one can still mentally process for a determination (pars. [0156]-[0157] such that the execution state may simply be “the number of currently existing tasks” and the determination that the context is to be shared is simply “the case where the number of currently existing tasks is less than or equal to a predetermined number.”). Also, the number of currently existing tasks is a human discernable number, and one can mentally compare that value to a threshold. There is nothing more specific within the limitation or the operations in the spec that would appear to remove this from being mentally performable, thus the limitation would still appear to be directed to the same mental process previously identified.
According to new updated 2019 PEG, the claims are analyzed under Steps 2A (Prong I and Prong II) and 2B as followings:
a/ Step 2A, Prong I:
The steps of “to generate a query execution plan…”, “…, dynamically generate a task for executing a processing step”, “… to determine whether a context relating to the each processing step is to be shared…”, and “…generate a context …, manage the generated context …,” and “assign the thread…”, as drafted, are the processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mentally concepts performed in the mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s components, e.g., “a computer” including “one or more processor cores”, etc. That is nothing in the claim limitations preclude the steps for practically process being an abstract idea in the form of metal relationship(s). For example, the “to generate”, “generate”, “to determine”, “to generate”, “to manage”, and “to assign” steps, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2), part III.
*** Similar above analysis to independent claims 14-15, respectively.
b/  Step 2A, Prong II:
Claims 1, and 14-15 are not integrated the judicial exception into a practical application. In particular, the claims only recite additional elements: “a query reception unit”, “a query execution plan generation unit”, “a query execution unit”, “a computer” including “one or more processor cores” for performing the above indicated “to generate”, “generate”, “to determine”, “to generate”, “to manage”, and “to assign” steps that are high-level of the generic computer components for executing at least a generic computer functions.  Such that it amounts no more than mere instructions to apply the exception using theses generic computer components. Next, the additional steps of “to execute the received query”, “to execute a context…” and “execute one or more tasks assigned to the thread…” are mere “apply it” (or an equivalent), see Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014); Mayo Collaborative Servs. V. Prometheus Labs. Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965; and Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983, (see MPEP 2106.05(f)), and the additional step of “to receiving a query to database” represents an insignificant extra solution as additional activity based on the query execution plan for assign tasks with context to threads that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(a)-(h).
c/ Step 2B:
Independent claims 1, 14-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a query reception unit”, “a query execution plan generation unit”, “a query execution unit”, “a computer” including “one or more processor cores” in performing the “to generate”, “generate”, “to determine”, “to generate”, “to manage”, and “to assign” steps which amounts to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Next, the additional steps “to execute the received query”, “to execute a context sharing determination processing…”, and “to execute one or more tasks assigned to the thread…” are mere “apply it” (or an equivalent), see Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014); Mayo Collaborative Servs. V. Prometheus Labs. Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965; and Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983, (see MPEP 2106.05(f)), and “to receive a query to database” represent an insignificant extra solution because these additional elements/limitations generally describe the data processing is performed on the generating query execution query, determining tasks and contexts, and assigning the tasks to threads. Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(d).
For the at least above reasons, the rejections are maintained.

Allowable Subject Matter
Claims 1-15 should be allowable if the claims amend to overcome the above indicated claim rejections under 35 U.S.C. 101, e.g., Abstract Idea (in view of new updated 2019 PEG).  The reasons for allowance is to be similar to parent application 14/397076, which is now patent number 10,417,227 (see NOA mailed on 05/06/2019, pages 2-4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169